Name: Commission Regulation (EC) NoÃ 694/2009 of 30Ã July 2009 on the issue of import licences for applications lodged for the period 1Ã July 2009 to 30Ã June 2010 under the tariff quota opened by Regulation (EC) NoÃ 748/2008 for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product;  trade
 Date Published: nan

 31.7.2009 EN Official Journal of the European Union L 199/14 COMMISSION REGULATION (EC) No 694/2009 of 30 July 2009 on the issue of import licences for applications lodged for the period 1 July 2009 to 30 June 2010 under the tariff quota opened by Regulation (EC) No 748/2008 for frozen thin skirt of bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (3) opens an import tariff quota for beef and veal products. (2) The applications for import licences lodged for the period 1 July 2009 to 30 June 2010 relate to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications covered by the quota with the order number 09.4020 have been lodged for the period 1 July 2009 to 30 June 2010 under Regulation (EC) No 748/2008 shall be multiplied by an allocation coefficient of 9,164852 %. Article 2 This Regulation shall enter into force on 31 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 202, 31.7.2008, p. 28.